Me. Justice HeeNÁNdez,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and the first three conclusions of law contained in the judgment appealed from are accepted.
No appeal from the judgment of the District Court of Are-cibo having been taken by the plaintiff in so far as it is understood that no special imposition of costs is made, and the plaintiff not having joined the defendants in their appeal as to this point, the decision thereon must stand in accordance with the law.
We adjudge that we should affirm and do affirm the *137judgment delivered by the District Court of Arecibo July 29 of last year, with costs of the appeal against the appellants. The record is ordered to be returned to said court, together- with the proper certificate..
Chief Justice Quinones and Justices Figueras, Sulzbacher and MacLeary concurred.